DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the at least one updated representation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 originates the obtaining an at least one updated representation limitation. For the purposes of examining, Claim 25 is understood to depend from claim 23. Claims 26 and 27 depend from claim 25.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-36 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Claim 36 recites a computer product that comprises same method steps of claim 16. The computer program product of the claim 36 is not practical application of the method because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements only provide for the implementing of mental process on a computer.
Claims 17 and 18 describe the obtained information which fails to add a meaningful limitation that amounts to significantly more than the judicial exception and is rejected for the same reasoning provided for claim 16.
Claim 19 describes further determination steps that fail to add a meaningful limitation that amounts to significantly more than the judicial exception and is rejected for the same reasoning provided for claim 16.

Claims 23-27 describe modelling the parameter map to provide a representation of the contributor that fails to add a meaningful limitation that amounts to significantly more than the judicial exception and is rejected for the same reasoning provided for claim 16.
Claims 28-32 describe the obtained, selected or generated, and determined information of claim 16 that fails to add a meaningful limitation that amounts to significantly more than the judicial exception and is rejected for the same reasoning provided for claim 16.
Claims 33-35 describe the obtained data is of a lithographic apparatus that fails to add a meaningful limitation that amounts to significantly more than the judicial exception and is rejected for the same reasoning provided for claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22, 28-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. [US 2015/0067617].
For claims 16 and 36, Chang teaches a method and associated computer product comprising a non-transitory computer-readable medium (computer 102, see Fig 1) comprising instructions therein, the instructions, upon execution by a computer system, for determining a correction to a patterning process (see Figs. 2 and/or 7), the method comprising: obtaining a plurality of qualities being equal to or associated with a plurality of parameter maps of a performance parameter (wafer selection model and field selection model, see [0034]-[0041],  or process parameter evaluation, see [0034]), the plurality of parameter maps being generated from: i) metrology data from one or more patterned substrates (chosen based on measurement data, field selection process, see [0041]-[0046]) and ii) data of an apparatus used in the patterning process (process parameters of exposure tool, see [0023] and lens heating and reticle heating, see [0046]); selecting or generating, by a hardware computer system (102, see [0021]), a representative quality from the plurality of qualities (selecting fields or generating overlay correction map, see Fig, 2); and determining, by the hardware computer system, the correction to the patterning process based on the representative quality (correction for adjusting exposure tool, see [0030] and [0052]).
For claim 17, Chang teaches the plurality of qualities is equal to the plurality of parameter maps (filed position and overlay maps, see Figs. 3A-5B) and wherein the representative quality is a representative parameter map selected from the plurality of parameter maps (selected field positions and measurement data).
For claim 18, Chang teaches the plurality of parameter maps relates to at least one contributor to the patterning process (overlay related to exposure tool 106 error, see [0023] and [0030]).
For claim 19, Chang teaches determining a consistency characteristic for each parameter map out of the plurality of parameter maps based on a comparison of parameter maps relating to different layers and/or substrates during the patterning process (identifying linear increase along overlay direction from measured wafers identifies an inconsistency in misalignment, see [0052]); and determining whether the at least one contributor is systematic based on the consistency characteristic (adjusting alignment based on linear increase, see [0052]).
For claim 20, Chang teaches either only parameter maps are used that correspond to the at least one contributor determined as systematic (using overlay correction maps, see [0052]) or a greater weighting is assigned to the at least one contributor determined as systematic when selecting or generating the representative quality.
For claim 21, Chang teaches the comparison of parameter maps to determine the consistency characteristic comprises determining a degree of variation between the parameter maps (linear increase/decrease is variation that is in a particular direction that shows trend, see [0023]).
For claim 22, Chang teaches the comparison of parameter maps to determine the consistency characteristic is based on a correlation between the parameter maps (correlated measurements of overlay across measured wafers, see [0052]).
For claim 28, Chang teaches the plurality of qualities is a plurality of corrections to the patterning process corresponding to the plurality of parameter maps (using a plurality of correction maps, see [0060]) and wherein the representative quality is a representative correction selected from the plurality of corrections to the patterning process (overlay correction maps generated, see Fig. 7A).
For claim 29, Chang teaches the selecting or generating of the representative quality is based on weighted averaging of the plurality of the qualities (combining of correction maps using EWMA, see [0061]).
For claim 30, Chang teaches the selecting or generating of the representative quality is based on a correction potential of the apparatus used in the patterning process (adjusting of exposure tool, see [0052]).
For claim 31, Chang teaches the correction comprises a correction to the patterning process for one or more selected from: a subsequent layer on a processed substrate, a subsequent lot of substrates (see [0052] and Fig. 2A), a subsequent processing apparatus for substrates within the lot of substrates to be processed using the subsequent processing apparatus, and/or correction to at least one other processing apparatus used in the patterning process.
For claim 32, Chang teaches the performance parameter is an overlay (see [0034]), a critical dimension, a focus, and/or an edge placement error.
For claim 33, Chang teaches the apparatus is a lithographic apparatus (see Fig. 1B).
For claim 34, Chang teaches the data of the apparatus includes one or more of: levelling data, alignment data (alignment, see [0052]), aberration data associated with a projection system, and/or reticle data associated with structures provided to the reticle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hunsche et al. [US 2015/0227654].
For claims 23, 24, and 35, Chang fails to teach modelling at least one parameter map to obtain a modelled representation of the at least one contributor; and combining the at least one modelled parameter map and the at least one parameter map to obtain at least one updated representation of the at least one contributor, wherein the modelling uses a global model configured to describe lower order behavior of a processing variable across a substrate, wherein each parameter map of the plurality of parameter maps is a high density map of the performance parameter, the high density map generated by modelling and/or simulation of a contribution of one or more processing variables of the patterning process to the performance parameter.
Hunsche teaches teach modelling at least one parameter map to obtain a modelled representation of the at least one contributor; and combining the at least one modelled parameter map and the at least one parameter map to obtain at least one updated representation of the at least one contributor (simulations using a model of a specific lithographic exposure tool may even allow to include a characteristic signature of the lithographic exposure tool into the processing parameter map, see [0086]), wherein the modelling uses a global model configured to describe lower order behavior of a processing variable across a substrate (global processing parameters, se [0086]), wherein each parameter map of the plurality of parameter maps is a high density map of the performance parameter, the high density map generated by modelling and/or simulation of a contribution of one or more processing variables of the patterning process to the performance parameter (generation of a processing parameter map in which the relatively high density data, see [0086]).

For claim 25, Chang teaches the at least one updated representation of the at least one contributor is used as an input for controlling a materials processing apparatus (adjusting the tool, see [0052]).
For claim 26, Chang teaches the controlling is achieved by generation of a suitable control recipe (adjust the mismatching and/or misalignment problems raised between mask and wafer in the exposing tool 106, see [0052]).
For claim 27, Chang teaches the control recipe is suitable for a lithographic apparatus and comprises a Control Per Exposure (CPE) instruction and/or sub-recipe containing information for individual control of exposure fields provided to a substrate using the lithographic apparatus (adjust the mismatching and/or misalignment problems raised between mask and wafer in the exposing tool 106, see [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759